Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 03/22/2021:
Claims 1-15 have been examined.
Claims 1-15 have been allowed.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Sim (Pub. No.: US 2016/0185388A1) taken either individually or in combination with other prior art of McQuillen (Pub. No.: US 2019/0064934A1), who describe an automatic lane change control of a vehicle possible using a lane change control device including: a space recognition unit that detects a front object using a camera sensor of a vehicle, recognizes an empty space, and determines a target position, within the empty space on the basis of a lane modeling equation determined from a lateral offset, the vehicle's traveling velocity (V), and a lane change request time (t); a path generation unit that generates a path for moving from a current vehicle position to the target position; and a control unit that performs a lane change control that controls at least one of the vehicle's steering angle and a vehicle velocity such that the vehicle moves to the target position along the path.

Applicant’s arguments in remarks filed on 03/22/2021 were persuasive.
Therefore, in performing additional search in response to the applicant’s arguments, the examiner was able to find the closest prior art of record, which is Geller (US Pat. No.: 10710588B2) taken either individually or in combination with other prior art of Noda (Pub. No.: US 2011/0130936A1), Taira (Pub. No.: JP 2016203745A), Fukuda (Pub. No.: US 2016/0300491A1), Sethu (Pub. No.: US 2018/0373266A1) and 

In regards to claims 1-15, Sim (Pub. No.: US 2016/0185388A1) and Geller (US Pat. No.: 10710588B2) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
determining a second plurality of known lane intervals at the second time as a union of the first plurality of known lane intervals, the plurality of visible lane intervals, and the plurality of occupied lane intervals; 
operating the vehicle in a selected lane; and 
moving the vehicle to an adjacent lane only when the adjacent lane is included in the second plurality of known lane intervals.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662